NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                  Argued October 20, 2008
                                 Decided November 17, 2008

                                              Before

                             WILLIAM J. BAUER, Circuit Judge

                              MICHAEL S. KANNE, Circuit Judge

                                 ANN CLAIRE WILLIAMS, Circuit Judge



No. 08‐1786

DELORES WESTON,                                        Appeal from the United States District
                       Plaintiff‐Appellant,            Court for the Southern  District of
                                                       Illinois.
       v.
                                                       No. 3:07‐cv‐00088‐WDS‐DGW
WAL‐MART STORES,
INCORPORATED,                                          William D. Stiehl, 
                Defendant‐Appellee.                        Judge.



                                          O R D E R

  Delores Weston slipped and fell on the floor of a retail store owned and operated by Wal‐
Mart Stores, Inc.  She sued.  The district court granted summary judgment in favor of Wal‐Mart;
Weston appealed.  For the reasons stated below, we affirm.
No. 08‐1786                                                                                      Page 2


                                          BACKGROUND

    On December 9, 2005, Weston visited a Wal‐Mart store in Belleville, Illinois.  The day’s
temperate weather had melted off much of an earlier snowfall.  The resulting slush and water
was  tracked  into  the  store  by  shoppers,  prompting  Wal‐Mart  employees  to  place  orange
triangle warning cones around the store’s entranceway.  After Weston entered the store, she
noticed an accumulation of water just beyond the entrance mats.  She attempted to avoid the
water by taking a few steps backwards, but in doing so, slipped and fell.  Weston brought a
diversity suit in federal court.   The district court granted Wal‐Mart’s motion for summary
judgment on March 10, 2008, finding that Wal‐Mart was shielded from liability by Illinois’
natural accumulation rule.  This timely appeal followed.

                                             ANALYSIS

    On appeal, Weston argues that she presented evidence from which a trier of fact could
determine that Wal‐Mart negligently discharged a voluntarily assumed duty.  We review a
district court’s grant of summary judgment de novo.  Darst v. Interstate Brands Corp., 512 F.3d
903, 907 (7th Cir. 2008). 

    Illinois law governs the extent of Wal‐Mart’s liability in this diversity action.  In Illinois, the
natural accumulation rule shields landowners from liability for injuries resulting from natural
accumulations of substances such as ice, snow or water.  Lohan v. Walgreens Co., 499 N.E.2d 679,
681 (Ill. App. Ct. 1986).  Moreover, a store owner owes no duty to continuously remove the
tracks left by customers who have walked through such natural accumulations.  Id.  Although
there exists no general duty to remove natural accumulations of ice and snow, a voluntary
undertaking  may  subject  a  defendant  to  liability  if  it  is  performed  negligently.    Tzakis  v.
Dominick’s Finer Foods, Inc., 826 N.E.2d 987, 992 (Ill. App. Ct. 2005).   However, the duty of care
imposed on the defendant is limited to the extent of its undertaking.  Roberson v. J.C. Penney Co.,
623 N.E.2d 364, 366 (Ill. App. Ct. 1993). 

    We first note that, while Weston contended in her brief that the water in the Wal‐Mart store
on which she slipped and fell constituted an unnatural accumulation, she conceded at oral
argument  that  it  was  in  fact  a  natural  accumulation.    Such  a  concession  was  wise,  as  the
evidence in the record establishes that the accumulation of water in the entranceway resulted
solely from the “slushy” conditions outside the store.  Because the natural accumulation rule
applies, Wal‐Mart had no duty to remove the water in the store.  See Tzakis, 826 N.E.2d at 992.
Nevertheless, Weston argues that Wal‐Mart took definite measures to attempt to control the
water’s  accumulation  by  placing  orange  warning  cones  near  the  store’s  entryway,  thereby
assuming a duty to assure that the store’s entryway was “free and clear of the hazards” created
No. 08‐1786                                                                                Page 3


by the water’s accumulation.  It’s failure to take additional protective measures, Weston asserts,
amounted to a breach of that previously‐assumed duty.  

    Weston’s argument misses the mark.  Where the accumulation is a natural one, there is no
duty to continue a voluntary undertaking to remove it.  Lohan, 499 N.E.2d at 683 (defendant
had no duty to lay down additional safety mats in store entranceway when floor was wet from
tracked‐in  rainwater).    Because  a  voluntary  undertaking  may  only  subject  a  defendant  to
liability if that undertaking is performed negligently, Weston must show a triable question of
fact  exists  as  to  whether  Wal‐Mart  placed  or  maintained  the  orange  warning  cones  in  a
negligent manner.  

    In an effort to overcome this hurdle, Weston argues that Wal‐Mart’s failure to place the
cones in a “readily identifiable” location amounted to negligence.  She contends that a non‐
negligent undertaking required Wal‐Mart to place the cones in a manner that alerted store
shoppers to the full extent of the danger posed by the accumulated water.  Weston attempts to
saddle Wal‐Mart with a duty that it did not owe; the duty Weston claims is beyond the scope
of Wal‐Mart’s actual undertaking.  Even assuming that a voluntary undertaking occurred, Wal‐
Mart’s duty extended only to maintaining with reasonable care the cones that it actually placed
near the store entranceway.  See Roberson, 623 N.E.2d at 366 (J.C. Penney did not have a duty
to install as many mats as necessary to absorb tracked‐in water, but only to maintain with
reasonable care the mats it did install).  The record is absent of any evidence, or even assertion,
that Wal‐Mart failed to do so.  Therefore, because Weston’s admission that she slipped and fell
on a natural accumulation of water shields Wal‐Mart from liability and Wal‐Mart owed no duty
to continue the voluntary undertaking, the district court’s entry of summary judgment was
proper.  See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). 

   Accordingly, we AFFIRM the district court’s grant of summary judgment.